Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/11/22 is acknowledged.  Claims 13-20 are withdrawn without traverse. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 3 and 10, the limitation “a series of resistance air heaters proximate the in-line rollers and arranged along the forming direction” appears inconsistent with the specification because it’s not clear, based on the specification, how an infrared heater AND resistance heater can both be proximate the forward most in-line roller.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Benson et al. (US 2005/0056362).
The planar laminar and structure associated with such is material to be worked upon and does not further limit the claims.  MPEP 2115.
As to claims 1, 2, 8 and 9 Benson discloses A composite forming station for forming a T-profile composite part from a planar laminate thereof along a forming direction, the composite forming station comprising: a guide (fig 4) adapted to form the T-profile composite part in alignment with the forming direction, wherein the guide includes opposing side walls separated by a gap configured to receive a web portion of the planar laminate and the side-walls each include an upper edge about which are bent feet portions of the planar laminate; wherein an upper surface conforms to a fold line of the laminate; the gap conforming to a thickness of a laminate; the sidewalls extend longitudinally through the composite forming station along a forming direction (see figs 1-4, annotated fig 4 below); each sidewall being an inverted L-shaped caul, fig 4, below, also see fig 13B, para 76) heaters 123; and in-line rollers 116A’-116D’ arranged above the gap and sequentially along the forming direction and configured to splay the feet portions of the planar laminate, each of the in-line rollers has a rotational axis perpendicular with to a plane in the forming direction and parallel to the sidewalls; wherein each of the in-line rollers comprises a thickness and an edge angle, such that the thickness of the rollers is successively increased along the forming direction such that the in-line rollers gradually open the planar laminate to form the T- profile composite part as the planar laminate moves through the in-line rollers and the guide (figs 1-4, 10, 13B, associated text, para 43-56, note 56 contains fig. 4 description, para 76).  Para 43-56 clearly disclose fig 4 is used in conjunction with fig 1. 

    PNG
    media_image1.png
    944
    809
    media_image1.png
    Greyscale

As to claims 3 and 10, para 46/fig 1 discloses an air blow heater 123 configured to blow warmed air over the planar laminate as the planar laminate moves through the in-line rollers.  
As to claim 5, Benson discloses a last roller of the in-line rollers includes a wide annular ridge which is a straight line along a direction perpendicular to a rotational axis of the last roller (see annotated fig above).  As to claim 6, Benson discloses a vacuum bag arranged between the guide and adapted to receive the planar laminate (para 97).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Benson.
While the discussion of figures 1-4 discloses progressive sequential pressing, it is not clear if each successive roller has an edge angle greater than the minimum edge angle of the forward most roller of the inline rollers.  However, another embodiment of Benson discloses that an annular ridge of a forward-most roller (fig 15, roller 750) of the in-line rollers has a minimum edge angle (angle 0 deg) of all of the in-line rollers, and each of the successive roller of the in-line rollers (roller 728A-728D) has an annular ridge with an edge angle greater than the minimum edge angle and greater than the edge angle of the preceding in-line roller (see fig 15, para 84-85).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the embodiment of fig 4 such that the annular ridge of a forward-most roller of the in-line rollers has a minimum edge angle of all of the in-line rollers, and each of the successive roller of the in-line rollers has an annular ridge with an edge angle greater than the minimum edge angle and greater than the edge angle of the preceding in-line roller as taught by fig 15/para 84-85 as such aids in debulking and removing air gaps (para 85).  
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Benson, as applied to claim1 above and further in view of Pilpel (US 2009/0266468). 
Benson discloses a cooler 124 (fig 1, para 48) downstream of the last roller of the rollers, but stops short of expressly disclosing the cooler is a fan configured to blow cooling air.   Pilpel discloses a fan cooler (para 35) as a sufficient means for cooling after processing.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Benson such that the cooler is a fan configured to blow cooling air as taught by Pilpel as such would yield predictable equivalent cooling (para 35).

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art discloses rollers within a housing (US 2015/0367584, figs 1-2) but fails to disclose the last roller outside of the housing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748